I N THE COURT OF APPEALS

                                                                              FILED
                                                                                March 4, 1996

                                                                              Cecil Crowson, Jr.
                                                                              Appellate C ourt Clerk
J EFFREY KEI TH PHI LLI PS a nd                      )   WASHI NGTON CI RCUI T
J ENNI FER PHI LLI PS,                               )   C. A. NO. 03A01- 9509- CV- 00298
                                                     )
                                                     )
              Pl a i nt i f f s - Appe l l e e s     )
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
vs .                                                 )   HON. G. RI CHARD J OHNSON
                                                     )   J UDGE BY I NTERCHANGE
                                                     )
                                                     )
                                                     )
                                                     )
                                                     )
EUGENE RUSSELL,                                      )   AFFI RMED AND REMANDED
                                                     )
              De f e nda nt - Appe l l a nt          )




TI M  OTHY S. BELI SLE, Ande r s on,               Fuga t e ,   Gi ve ns ,   Count s ,   & Be l i s l e ,
J o h n s o n Ci t y, f or Appe l l a nt .


ROBERT J . J ESSEE, J ohns on Ci t y, f or Appe l l e e s .




                                         O P I N I O N



                                                                                     M M r a y, J .
                                                                                      c ur
         The pa r t i e s t o t hi s a p pe a l e nt e r e d i nt o a c ont r a c t whe r e by t h e

a pp e l l a nt      wa s t o c ons t r uc t           a home f or              t he a ppe l l e e s .           Pr obl e ms

d e v e l o p e d be t we e n t he pa r t i e s whi c h r e s ul t e d i n a n a c t i on by t h e

p l a i nt i f f s - a ppe l l e e s       to       r e c ove r       da ma ge s        f r om   t he         de f e nda n t -

a pp e l l a nt      f or     de f e c t i ve wor kma ns hi p i n t he c ons t r uc t i on a n d t o

r e mo v e a c l oud f r om t he i r t i t l e r e s ul t i ng f r om a l i e n f i l e d by t he

d e f e n d a nt .           The      de f e nda nt      f i l ed       a      c o u n t e r c l a i m a ga i ns t        t he

p l a i nt i f f s a n d a c r os s - c l a i m a ga i ns t Shi r l e y G. Hughe s .                               Shi r l e y

Hu g h e s wa s t r us t e e unde r a de e d of t r us t e xe c ut e d by t he pl a i nt i f f s

t o s e c ur e pa yme nt o f a pr omi s s or y not e i n t he a mount of $80, 000. 0 0 .
                                                                                                        1
p a y a b l e t o El i z a be t ht on Sa vi ngs a nd Loa n As s oc i a t i on.



         I n hi s           c ount e r c l a i m,     t he      de f e nda nt       s ought      to         r e c ove r   t he

unpa i d      ba l a nc e        of    t he     c ont r a c t       pr i c e    pl us     a dd i t i ona l        s ums    he

c l a i ms    t o h a v e e xpe nde d i n t he c ons t r uc t i on of                            t he hous e .             He

a l l e g e s t ha t he i s e nt i t l e d t o r e c ove r f r om t he pl a i nt i f f s on t he

t h e o r y of qua nt um me r ui t .                No r e c ove r y i s s ought a ga i ns t t he c r os s -

d e f e n d a nt .



         Af t e r a be nc h t r i a l t he c our t r e s ol ve d t he i s s ue s i n f a vor o f

t he p l a i nt i f f s a nd a wa r de d j udgme nt a ga i ns t t he d e f e nda nt i n t h e

a mo u n t of $3, 412. 69.               Fr om t hi s j udgme nt t he de f e nda nt ha s a ppe a l e d

a n d p r e s e nt s t he f ol l owi ng i s s ue s f or our c ons i de r a t i on:

         1
       For simplicity, the parties will be referred to in the capacity in which they
appeared in the trial court.

                                                                2
       1.       W t he r t he c onduc t of t he pl a i nt i f f s , i n p e r -
                  he
                mi t t i ng t he de f e nda nt t o c ont i nue wo r k on pl a i n-
                t i f f s ’ hous e de s pi t e pe r c e i ve d de vi a t i ons f r om t he
                c ont r a c t a n d i n not a l l owi ng t he de f e nda nt s uf f i -
                c i e nt oppor t uni t y t o c or r e c t t he de f e c t s a f t e r
                not i c e t ha t t he pl a i nt i f f s ’ i nt e nde d t o wi t hhol d
                pa yme nt u nt i l t he de f e c t s we r e c or r e c t e d, s houl d
                pr e c l ude t he m f r om pr e va i l i ng a ga i ns t t he de f e n-
                da nt .

       2.       W t he r t he t r i a l c our t e r r e d i n a wa r di ng j udgme nt
                  he
                t o p l a i nt i f f s wh e r e t he e vi de nc e f a i l e d t o e s t a b-
                l i s h p l a i nt i f f ’ s ’ e nt i t l e me nt t o j udgme nt .

       3.       W t he r de f e nda nt
                  he                           i s e nt i t l e d t o j udgme nt      a ga i ns t
                t he p l a i nt i f f s .



       W wi l l f i r s t c ons i de r t he t hi r d i s s ue .
        e                                                               I t i s undi s put e d t ha t

t he   d e f e nda nt - c ount e r - pl a i nt i f f   wa s   not   a   l i c e ns e d c ont r a c t o r .
                                                                                           2
T. C. A. § 62- 6- 103 pr ovi de s i n pe r t i ne nt pa r t a s f ol l ows :



                 62- 6- 103. Li c e ns e r e qui r e m nt - Re c ove r y of e xpe ns e s
                                                         e
       by unl i c e ns e d c ont r ac t or . ( a ) ( 1) Any pe r s on , f i r m or
       c o r por a t i on e nga ge d i n c ont r a c t i ng i n t hi s s t a t e s ha l l be
       r e qui r e d t o s ubmi t e vi de nc e t ha t s uc h pe r s on, f i r m or
       c o r po r a t i on i s qua l i f i e d t o e nga ge i n c ont r a c t i ng, a nd
       s ha l l be l i c e ns e d a s he r e i na f t e r pr ovi de d. I t i s unl a wf ul
       f or a ny pe r s on, f i r m or c or por a t i on t o e nga ge i n or of f e r
       t o e nga ge i n c ont r a c t i n g i n t he s t a t e , u nl e s s s uc h
       p e r s on, f i r m or c or po r a t i on ha s be e n dul y l i c e ns e d unde r
       t he pr ovi s i ons of t hi s c ha pt e r , a s he r e i na f t e r pr ovi de d.
       An y pe r s on, f i r m or c or por a t i on e nga ge d i n c ont r a c t i ng,
       i n c l udi ng s uc h pe r s on, f i r m or c or por a t i on t ha t e nga ge s
       i n t he c ons t r uc t i on of r e s i de nc e s or dwe l l i ngs c on-
       s t r uc t e d on pr i va t e pr ope r t y f or t he pur pos e of r e s a l e ,
       l e a s e , r e nt or a ny ot he r s i mi l a r pur pos e , s ha l l be
       r e qui r e d t o s ubmi t e vi de nc e t ha t s uc h pe r s on, f i r m or
       c o r por a t i on i s qua l i f i e d t o e nga ge i n c ont r a c t i ng a nd/ or
       b u i l di ng, a nd s ha l l be l i c e ns e d. I t i s unl a wf ul f or a ny

       2
       T.C.A. § 62-6-103 was amended in 1994.                 The text set out here is the text as
it existed before the 1994 amendment.

                                                       3
         p e r s on, f i r m, or c or por a t i on t o e nga ge i n, or of f e r t o
         e n ga ge i n,      c ont r a c t i ng or bui l di ng a s he r e i na bove
         d e s c r i be d, unl e s s s uc h pe r s on, f i r m or c or por a t i on ha s
         b e e n dul y l i c e ns e d unde r t he pr ovi s i ons of t hi s c ha pt e r .

                                            *         *            *            *

                 ( c ) Any unl i c e ns e d c ont r a c t or c ove r e d by t he
         p r ovi s i ons of t hi s c ha pt e r s ha l l be pe r mi t t e d i n a c our t
         o f e qui t y t o r e c ove r a c t ua l doc ume nt e d e xpe ns e s onl y upon
         a s howi ng of c l e a r a nd c onvi nc i ng pr oof .



         To a voi d            t he    c ons e que nc e s    of        t hi s       s t a t ut e ,   t he   de f e nda n t

t h e or i z e s      t ha t    t he    pl a i nt i f f s   ar e       e s t oppe d        f r om a s s e r t i ng    t he

u n l i c e n s e d s t a t us of t he de f e nda nt .                    De f e nda nt         i ns i s t s t ha t   t he

pl a i nt i f f s '     a c t i ons i n a l l owi ng hi m t o go f or wa r d knowi ng t ha t h e

wa s u n l i c e ns e d c r e a t e d a n e s t oppe l .                No a ut hor i t y i s c i t e d t o u s

a nd we h a ve f ound none whe r e by e s t oppe l c a n be s uc c e s s f ul l y i nvok e d

t o d e f e a t t he pur pos e s of t he a bove s t a t ut e .                           Eve r yone i s pr e s u me d

t o k n o w t he l a w.               Da vi s v.    M t r opol i t a n Gove r nme nt of Na s hvi l l e ,
                                                     e

6 2 0 S. W 2d 532 ( Te nn.
          .                                 App .     1981) .           The r e f or e ,        t he de f e nda nt     is

c ha r g e a bl e wi t h t he knowl e dge t ha t he c oul d r e c ove r no mor e t h a n

t he s t a t ut e a l l ows , i . e . , a c t ua l doc ume nt e d e xpe ns e s a nd t he n, a nd

o n l y t h e n, upon a s howi ng, by c l e a r a nd c onvi nc i ng pr oof , t ha t h e

i n c u r r e d t he e xpe ns e s .             To hol d o t he r wi s e woul d be t o c r e a t e a

j ud i c i a l e xc e pt i on t o t he s t a t ut e whi c h we a r e unwi l l i ng t o do.                             We

h o l d t h a t e s t oppe l doe s not a ppl y unde r t he c i r c ums t a nc e s of t h i s

case.




                                                            4
         As    doc ume nt e d      pr oof ,     t he   de f e nda nt     of f e r e d     i nt o   e vi de n c e

c he c ks     i n t he t ot a l      a mount      of   $88, 774. 32,          whi c h he c l a i ms        r e-

p r e s e nt e d moni e s e xpe nde d on t he pl a i nt i f f s ’ hous e .                 I n Br a ndon v .

W i g h t , 838 S. W 2d 532 ( Te nn. App. 1992) , i t wa s e s t a bl i s he d t h a t
 r                  .

c a nc e l e d c he c ks a nd i nvoi c e s c oul d c ons t i t ut e " a de qua t e doc ume nt e d

e x p e n s e s . . . u pon a s howi ng of c l e a r a nd c onvi nc i ng e vi de nc e . "                  Th e

c o u r t i n Br a ndon, c i t i ng W l c he r v.
                                     i                        Br a dl e y, 708 S. W 2d 407 ( Te n n .
                                                                                   .

Ap p . 1 9 85) , s t a t e d:       " ' Cl e a r a nd c onvi nc i ng e vi de nc e '           a s r e qui r e d

b y T. C. A. § 62- 6- 103( c ) i s ' t ha t me a s ur e or de gr e e of pr oof whi c h

wi l l   p r oduc e i n t he mi nd of t he t r i e r of f a c t                     a f i r m be l i e f or

c o n v i c t i on a s t o t he t r ut h of t he a l l e ga t i ons t o be e s t a bl i s he d . ' "



         In    t hi s     cas e,    we   ar e     of       t he   opi ni on      t ha t    t he    e vi de n c e

p r e s e nt e d by t he de f e nda nt doe s not me e t t he t e s t .                    On ma ny of t h e

c he c ks t he " me m " o r " f or " bl a nk ha s ,
                     o                                              e ve n t o a n unt r a i ne d e y e ,

b e e n f i l l e d by a di f f e r e nt ha n d a nd a di f f e r e nt c ol or e d i nk t h u s

c a s t i n g s us pi c i on upon t he i r a ut he nt i c i t y.           Fur t he r t he r e we r e n o

ma t c hi n g i nvoi c e s c or r e l a t i ng t o t he c he c ks .           The c ount e r - pl a i nt i f f

h a s f a i l e d t o me e t hi s bur d e n of pr oof .              W f i nd t ha t t he de f e nd a n t
                                                                      e

i s n o t e nt i t l e d t o a mone t a r y j udgme nt a ga i ns t t he pl a i nt i f f s .



         Ha vi ng de c i de d t he i s s ue whi c h r e qui r e s t he a ppl i c a t i on of t h e

"cl ear       a nd      c onvi nc i ng   e vi de nc e "       r ul e ,   we      wi l l    c ons i de r    t he

r e ma i n i ng i s s ue s t oge t he r .       I n de c i di ng t he s e i s s ue s , we a r e bo u n d


                                                       5
b y t h e p r ovi s i ons of Rul e 1 3( d) , T. R. A. P. i . e . , " [ u ] nl e s s ot he r wi s e

r e q u i r e d by s t a t ut e , r e vi e w of f i ndi ngs of f a c t by t he t r i a l c o u r t

i n c i vi l     a c t i ons s ha l l     be de novo upon t he r e c or d of                            t he t r i a l

c our t ,     a c c ompa ni e d by a         pr e s umpt i on of          t he       c or r e c t ne s s     of     t he

f i ndi ng,     unl e s s t h e pr e ponde r a nc e of t he e vi de nc e i s ot he r wi s e . "

I n a d e n ovo r e vi e w, t he pa r t i e s a r e e nt i t l e d t o a r e e xa mi na t i o n o f

t h e wh o l e ma t t e r of l a w a nd f a c t a nd t hi s c our t s houl d r e nde r t h e

j u d g me n t wa r r a nt e d by t he l a w a nd e vi de nc e .                 Thor nbur g v.              Cha s e ,

6 0 6 S. W 2d 672 ( Te nn. App. 1980) ;
          .                                                 Ame r i c a n Bui l di ngs Co. v. W t e ,
                                                                                               hi

6 4 0 S. W 2d 569 ( Te nn.
          .                              App.      1982) ;       Te nne s s e e Rul e s           of     Appe l l a t e

Pr o c e d u r e , Rul e 36.



         The t r i a l c our t f ound t ha t t he de f e nda nt c ons t r uc t e d t he ho u s e

i n a n u nwor kma nl i ke ma nne r be l ow t he s t a nda r d of t he c ons t r uc t i o n

ar t    a n d br e a c he d hi s        c ont r a c t   a nd wa r r a nt i e s         t o t he pl a i nt i f f .

Ac c e pt i ng t he t r i a l c our t ' s f i ndi ngs a s t r ue , t hos e f i ndi ngs a l o n e

d o n o t e nt i t l e t he pl a i nt i f f s ' t o a j udgme nt a ga i ns t t he de f e nda n t .



         I t i s e s t a bl i s he d l a w t ha t a pa r t y t o a c ons t r uc t i on c ont r a c t

is     unde r        a n obl i ga t i on t o gi ve not i c e of               pe r c e i ve d de f e c t s           or

d e v i a t i ons      f r om t he   c ont r a c t      s pe c i f i c a t i ons .         Se e        M Cl a i n
                                                                                                        c            v.

Ki mb r o u gh Cons t . Co. , I nc . , 806 S. W 2d 194 ( Te nn. App. 1990) .
                                               .                                                                     It

i s f u r t h e r e s t a bl i s he d t ha t a pa r t y i s unde r a dut y t o pr ovi d e a

r e a s o n a bl e     oppor t uni t y      to    c or r e c t     t he    de f e c t i ve        wor k      be f o r e


                                                        6
t e r mi na t i ng       t he    c ont r a c t .        I d. ,   at    199.         Se e   al so   Ca r t e r   v.

Kr u e g e r ,   a n unpu b l i s h e d opi ni on ( t o be publ i s he d) of t hi s c ou r t ,

p e r mi s s i on t o a ppe a l de ni e d Fe br ua r y 5, 1996.



         I n Ca r t e r ,       t hi s c our t de ni e d r e l i e f t o a pr ope r t y owne r wh o

f a i l e d t o gi ve not i c e a nd a n oppor t uni t y t o c or r e c t de f e c t s i n t h e

c o n s t r u c t i on    of     a   c omme r c i a l      bui l di ng.       Quot i ng      f r om M Cl a i n,
                                                                                                     c

s u p r a , t hi s c our t s a i d:



                     Re qui r i ng not i c e i s a s ound r ul e de s i gne d t o a l l ow
         t he de f a ul t i ng pa r t y t o r e pa i r t he de f e c t i ve wor k, t o
         r e duc e t he da ma ge s ,         t o a voi d a ddi t i ona l       de f e c t i ve
         p e r f or ma nc e , a nd t o pr omo t e t he i nf or ma l s e t t l e me nt of
         d i s put e s . Pol l a r d v. Sa xe & Yol ke s De v. Co. , 1 2 Ca l . 3d
         3 7 4, 525 P.2d 88, 92, 115 Ca l . Rpt r . 648, 652 ( 1974) ;
         St ur dy Conc r e t e Cor p. v. Na b Cons t r . Cor p . , 6 5 A. D. 2d
         2 6 2, 4 1 1 N. Y. S. 2d 637, 644 ( 1978) . Thus , e ve n whe n t he
         p a r t i e s h a ve not i nc l ude d a " t a ke ove r " c l a us e i n t he i r
         c o nt r a c t , c our t s ha ve i mpos e d upon c ont r a c t or s t he dut y
         t o gi ve s ubc ont r a c t or s not i c e a nd a n oppor t uni t y t o c ur e
         b e f or e t e r mi na t i ng t he c ont r a c t f or f a ul t y pe r f or ma nc e .
         Un i t e d St a t e s e x r e l . Cor t ol a no & Ba r one , I nc . v. M a noor
         Co ns t r . Cor p . , 724 F. Supp. 88, 98 ( S. D. N. Y. 1989) ; s e e
         a l s o Cyc l o Fl oo r M c h i ne Cor p. v. Na t i ona l Hous e wa r e s ,
                                       a
         I nc . , 296 F. Supp. 665, 682 ( D. Ut a h 1968) ( i mpos i ng a
         n o t i c e r e qui r e me nt i n a nonc ons t r uc t i on c ont e xt ) .

M Cl a i n a t pa ge 198.
 c



         W not e t ha t t he t r i a l c our t di d not ma ke a ny f i ndi ngs of f a c t
          e

wi t h r e ga r d t o not i c e or oppor t uni t y t o c or r e c t t he de f e c t s .                     Th u s

t he r e a r e no f i ndi ngs t o whi c h we c a n a ppl y t he pr e s u mpt i on o f

c or r e c t ne s s pr ovi de d i n Rul e 13( d) ,                    T. R. A. P.      Rul e 36,     T. R. A. P.


                                                             7
r e q u i r e s us t o e xa mi ne t he r e c or d,           ma ke f a c t ua l    de t e r mi na t i on s ,

a p p l y t he l a w a nd r e nde r t he j udgme nt wa r r a nt e d by t he l a w a nd t h e

e vi d e nc e .



          I n t hi s c a s e ,     i t ha s be e n e s t a bl i s he d by a pr e ponde r a nc e o f

t he e vi d e nc e t ha t a s e a r l y a s De c e mbe r ,          1993,    t he pl a i nt i f f s pu t

t he d e f e nda nt on not i c e t ha t t he ba s e me nt wa s l e a ki ng a nd t ha t t h e

b a s e me nt wa l l s we r e not be i ng c ons t r uc t e d i n a c c or da nc e wi t h t h e

s p e c i f i c a t i ons .    At t ha t t i me , t he a r e a a r ound t he ba s e me nt wa l l s

ha d not          be e n ba c kf i l l e d.   The de f e nda nt ,      wi t hout    c or r e c t i ng t h e

de f e c t s ,     ba c kf i l l e d t he a r e a a r ou n d t he ba s e me nt       wa l l s   t he r e by

r e n d e r i ng i t di f f i c ul t t o c or r e c t a ny wa t e r pr obl e m.          The wa l l s o f

t he b a s e me nt       l e a ke d a nd c ont i nue d t o l e a k up t o t he t i me of t h e

t r i al .       Th e p l a i nt i f f , J e f f r e y Ke i t h Phi l l i ps , t e s t i f i e d t ha t he

t a l ke d wi t h t he de f e nda nt on Apr i l 8,              1994,     a nd t ha t he wa s t o l d

t ha t    t h e r e wa s not hi ng t ha t         c oul d be done a bout           it,    it    wa s t o o

l at e.



          Th e pl a i nt i f f s a l s o f ur ni s he d t he de f e nda nt         wi t h a l i s t      of

o t h e r d e f e c t s t he y f ound i n t he hous e .              The y f ur t h e r r e f u s e d t o

a u t h o r i z e a f i na l dr a w on t he c ont r a c t pr i c e of t he hous e unt i l t h e

de f e c t s      we r e c ompl e t e d.      W a r e of
                                               e               t he opi ni on t ha t        t he y we r e

j us t i f i e d i n s o doi ng.         W a r e f ur t he r of t he opi ni on a nd f i nd t h a t
                                          e

t h e d e f e nda nt i s c ha r ge a bl e wi t h not i c e a s of De c e mbe r , 1993, a n d


                                                      8
t ha t f r o m De c e mbe r , 1993, unt i l Apr i l , 1994, wa s a mpl e t i me wi t h i n

wh i c h t o c or r e c t t he pr obl e ms .



           Ra ymond Ki dd,         a     l i c e ns e d b u i l di ng c ont r a c t or ,          cal l ed as         a

wi t ne s s by t he p l a i nt i f f t e s t i f i e d t ha t he wa s f a mi l i a r wi t h t he

s t a n d a r ds of t he c ons t r uc t i on i ndus t r y i n W s hi ngt on Count y i n t he
                                                               a

y e a r s 1 993 a nd 1994.             He f ur t he r t e s t i f i e d t ha t t he c ons t r uc t i on o f

t h e d we l l i ng wa s not up t o s t a nda r d.



           M.
            r      Don Ba c on,        a l i c e ns e d ge ne r a l        c ont r a c t or ,     t e s t i f i e d on

b e ha l f of t he de f e nda nt .             He t e s t i f i e d t ha t t he r e we r e de f e c t s i n

t he h o u s e but t ha t t he y c ou l d be r e pa i r e d a t a mi ni ma l c os t .                         As t o

t h e wa t e r i n t he ba s e me nt , he c onc e de d t ha t t he hous e s houl d h a v e

d r i e d b y t he t i me of t he t r i a l .               He s ugge s t e d t ha t t he gr a de of t h e

l ot   s h o ul d be        c ha nge d a s        a   fi rst        e f f or t     t o c or r e c t   t he    wa t e r

p r o b l e m a nd i f t ha t wa s i ns uf f i c i e nt ,                a " f r e nc h dr a i n" s houl d b e
                                                  3
i n s t a l l e d a r ound t he hous e .



           I t i s i mpl i c i t i n t he t r i a l c our t ' s f i ndi ng t ha t t he c ons t r u c -

t i on f e l l       be l ow t he s t a nd a r ds pr e va i l i ng i n t he a r e a ,                   t hat     t he

t r i al       c our t   a c c r e d i t e d t he t e s t i mony of              t he pl a i nt i f f s '    e xp e r t

wi t ne s s ,      M.
                    r     Ra ymond       Ki dd.       ...       [ O] n   an      i s s ue   whi c h   hi nge s      on


           3
       Mr. Bacon described a french drain as follows: "You dig a ditch out away
from the house and put the rock in it and the tile, straw it and put the dirt back.
You dig from one end to the other and bring the tile back to the top of the ground
for the water to drain into."

                                                            9
wi t ne s s c r e di bi l i t y, t h e t r i a l c our t wi l l                              n o t be r e ve r s e d unl e s s

t he r e       is     f ound         in     t he        r e c or d     cl ear ,         c onc r e t e ,       a nd      c onvi nc i n g

e v i d e n c e ot he r t ha n t he or a l t e s t i mony of wi t ne s s e s whi c h c ont r a -

di c t     t he t r i a l           c our t ' s f i ndi ngs .                  Se e        Te nne s s e e Va l l e y Ka ol i n

Co r p . v . Pe r r y , 526 S. W 2d 488 ( Te nn. App. 1974) .
                                .                                                                             W c onc ur wi t h
                                                                                                               e

t he      f i n d i ngs       of      t he       t r i al        c our t      t ha t     t he    c ons t r uc t i on          of     t he

d we l l i n g f e l l b e l ow a c c e pt a bl e s t a nda r ds .



           Fu r t he r we a r e of t he opi ni on t ha t                                   t he e vi de nc e s uppor t s a

f i n d i n g t ha t t he de f e nda nt wa s gi ve n a mpl e t i me a nd oppor t uni t y t o

c or r e c t        t he     pr obl e ms           or       at      l eas t        to     a t t e mpt     to         c or r e c t    t he

p r o b l e ms . " [ I ] n c a s e s whe r e bot h pa r t i e s ha ve not f ul l y pe r f or me d ,

it       is     ne c e s s a r y       f or       t he      c our t s         to       de t e r mi ne     whi c h         pa r t y    is

c ha r g e a bl e          wi t h    t he     fi r st        unc ur e d ma t e r i a l             br e a c h. "           M Cl a i n,
                                                                                                                            c

s u p r a , 199.             W f i nd t ha t t he de f e nda nt br e a c he d t he c ont r a c t a n d
                              e

t ha t     h i s b r e a c h wa s t he f i r s t                     ma t e r i a l      br e a c h.      Ac c or di ngl y,           we

f i n d t h a t t he pl a i nt i f f s a r e e nt i t l e d t o r e c ove r da ma ge s f r om t h e

d e f e n d a nt whi c h r e s ul t e d f r om t he de f e nda nt ' s br e a c h of c ont r a c t .

W f u r t h e r f i nd t ha t
 e                                               t he da ma ge s a wa r de d by t he t r i a l                           c our t     ar e

r e a s o n a bl e unde r t he c i r c ums t a nc e s of t hi s c a s e .



           Al l     i s s ue s       a r e r e s ol ve d a ga i ns t                   t he a ppe l l a nt .             The t r i a l

c our t        is     a f f i r me d        in     al l      r e s pe c t s .            Cos t s       ar e    t a xe d       to     t he




                                                                     10
a pp e l l a nt   a n d t h i s c a us e i s r e ma nde d t o t he t r i a l   c our t   f or t h e

c o l l e c t i on t he r e of .

                                                _______________________________ _
                                                Don T. M M r a y, J .
                                                        c ur


CONCUR:

_ _ _ _ _ _ _ ________________________
He r s c he l P. Fr a nks , J .

_ _ _ _ _ _ _ ________________________
Ch a r l e s D. Sus a no, J .




                                                 11
                                    I N THE COURT OF APPEALS




J EFFREY KEI TH PHI LLI PS a nd                        )   WASHI NGTON CI RCUI T
J ENNI FER PHI LLI PS,                                 )   C. A. NO. 03A01- 9509- CV- 00298
                                                       )
                                                       )
                 Pl a i nt i f f s - Appe l l e e s    )
                                                       )
                                                       )
                                                       )
                                                       )
                                                       )
vs .                                                   )   HON. G. RI CHARD J OHNSON
                                                       )   J UDGE BY I NTERCHANGE
                                                       )
                                                       )
                                                       )
                                                       )
                                                       )
EUGENE RUSSELL,                                        )   AFFI RMED AND REMANDED
                                                       )
                 De f e nda nt - Appe l l a nt         )



                                                      ORDER


        Th i s   a ppe a l    c a me on t o be he a r d upon t he r e c or d f r o m t h e

Ci r c u i t Cour t of W s hi ngt on Count y, br i e f s a nd a r gume nt of c ouns e l .
                        a

Up o n c o n s i de r a t i on t he r e of , t hi s Cour t i s of t he opi ni on t ha t t h e r e

wa s n o r e ve r s i bl e e r r or i n t he t r i a l c our t .

        The t r i a l c our t i s a f f i r me d i n a l l r e s pe c t s .   Cos t s a r e t a xe d

t o t h e a ppe l l a nt a nd t hi s c a us e i s r e ma nde d t o t he t r i a l c our t f o r

t he c o l l e c t i on t he r e of .
 PER CURI AM




13